Citation Nr: 1740302	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  11-20 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a rating in excess of 30 percent for cervical strain with degenerative disc disease and degenerative arthritis, status-post head trauma and cervical discectomy with disc replacement at C6-7 and scar (hereinafter "cervical spine disability").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to March 1990 and from January 1991 to March 1991. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied a rating in excess of 10 percent for the Veteran's service-connected cervical spine disability and denied entitlement to a temporary total evaluation for treatment of a service-connected disability requiring convalescence. 

The Veteran had initiated an appeal of the denial of entitlement to a temporary total evaluation for treatment of a service-connected disability requiring convalescence. See May 2010 notice of disagreement (NOD).  However, a May 2011 rating decision granted such benefit, effective from August 4, 2009, to October 1, 2009. The Veteran did not file an NOD with the effective dates assigned for the award of the temporary total evaluation.  Consequently, as noted in the Board's prior remand, that matter is not before the Board. See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (explaining that where a claim is granted during the pendency of an appeal, a second NOD must thereafter be timely filed to initiate appellate review concerning the compensation level or the effective date assigned for the disability).

In October 2015, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file. 

Thereafter, in February 2016, the Board remanded the issue for further development of the record. 

In November 2016, the RO granted an increased evaluation of 30 percent for the cervical spine disability, effective October 1, 2009 (i.e., the date of termination of the 100 percent temporary rating assigned for surgical remedy of the service-connected cervical spine disability certified on appeal).  However, the issue remains on appeal as the increase does not represent a full grant of the benefits sought. AB v Brown, 6 Vet App 35 (1993). 

In August 2017, the Veteran, via his accredited representative, waived initial AOJ review of any additional evidence that had been submitted subsequent to re-certification to the Board. 


FINDING OF FACT

Cervical strain with degenerative disc disease and degenerative arthritis, status-post head trauma and cervical discectomy with disc replacement at C6-7 and scar is not manifested by bed rest prescribed by a physician and treatment by a physician and/or unfavorable ankylosis of the entire cervical spine. 


CONCLUSION OF LAW

The criteria for a rating higher than 30 percent for cervical strain with degenerative disc disease and degenerative arthritis, status-post head trauma and cervical discectomy with disc replacement at C6-7 and scar are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237-5243 (2016).







REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issue decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in November 2009, VA advised the Veteran of the information and evidence needed to substantiate a claim.  The letter provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates. 

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records, VA examinations and private treatment records. Virtual VA records have also been reviewed.  With regard to the VA examinations, the Board notes that the provisions of 38 C.F.R. § 4.59 dictate that the joints at issue "should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing..."  The Board remanded this claim in February 2016, inter alia, to afford the Veteran a VA spine examination.   

The Veteran was afforded a VA examination in August 2017, while the examination included both active and passive range of motion findings, the examination did not include joint testing for pain on weight bearing and non-weight bearing. See Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that VA examinations for musculoskeletal disabilities should include joint testing for pain on both active and passive motion and on weight bearing and non-weight bearing). 

The Board also notes that while the VA 2009 and 2011 VA examinations did not test for pain in both active and passive motion as well as in weight bearing and non weight bearing, the VA examinations have collectively shown that the Veteran does not have ankylosis of the spine, and he is in receipt of the highest possible rating for limitation of motion of the cervical spine absent ankylosis.  As shown below, the Veteran's ranges of motion demonstrate that there is no ankylosis of the spine and that re-examination to test for passive and active motion and/or weight bearing will not change the outcome of the case.  Accordingly, the Board finds that the examinations are adequate to address the claim and that no further development is needed. 

The Veteran has not argued, and the lay and medical evidence does not suggest, that the most recent VA examinations do not accurately reflect the current state of disability.  No additional pertinent records are shown to be available, and the Veteran does not argue otherwise.

Lastly, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In March 2016, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott, 789 F.3d at 1375. See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Because the Veteran has not raised a potential Bryant problem in this appeal, no further discussion of Bryant is necessary. 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the Veteran with the development of evidence is required. 38°U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159 (d).  Accordingly, the Board will address the merit of the claim.  

Analysis 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder. 38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder. 38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period. Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration. See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse. 38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59. 

As noted, the Veteran is in receipt of temporary total rating based on disc replacement surgery at the C-6, 7 level, for the period from August 4, 2009, to October 1, 2009, pursuant to 38 C.F.R. § 4.30.  His claim for an increased rating was received on October 16, 2009.  He appeals the February 2010 denial of a higher rating for cervical strain with degenerative disc disease and degenerative arthritis, status-post head trauma and cervical discectomy with disc replacement at C6-7 and scar.  

His cervical spine disability is currently rated as 30 percent disabling, effective from October 1, 2009 (i.e., the date of termination of the 100 percent total temporary rating) under Diagnostic Code 5243, the formula for rating intervertebral disc syndrome based on incapacitating episodes.  He is separately rated for associated radiculopathy of the right and left upper extremities (each rated as 20 percent disabling) and migraines headaches (rated as 30 percent disabling).  

When rating based on incapacitating episodes, if there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a minimum 10 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least six weeks during the past 12 months, a maximum 60 percent rating is warranted. 38 C.F.R. § 4.71a. 

Under the general rating formula for diseases and injuries of the spine, a 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and 100 percent for unfavorable ankylosis of the entire spine.

Initially, the Board notes that a higher rating is not warranted based on incapacitating episodes for any time period during this appeal.  Here, the lay and medical evidence does not demonstrate IVDS episodes during any 12 month time period as defined by regulation - i.e., requiring bedrest prescribed by a physician and treatment by a physician for IVDS.  Indeed, the Veteran expressly denied incapacitating episodes on VA examinations conducted in December 2009, August 2011, and August 2016, and no VA examiner, VA physician, or any other medical provider has ever noted the presence of incapacitating episodes during the appeal period.  Thus, the Board finds that a higher rating under the Formula for Rating IVDS Based on Incapacitating Episodes is not warranted.

The Board also finds against a rating higher than 30 percent disabling for cervical strain with degenerative disc disease and degenerative arthritis, status-post head trauma and cervical discectomy with disc replacement at C6-7 and scar under the general rating formula for diseases and injuries of the spine.  

To that end, the evidence of record is devoid of a showing of lay or medical evidence of unfavorable ankylosis of the entire cervical spine to warrant a higher rating.  For definitional purposes, unfavorable ankylosis is a condition in which the entire cervical spine is fixed in flexion or extension and results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dislocation; or neurologic symptoms due to nerve root stretching. See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. Id. 

During the August 2016 VA examination, the Veteran reported chronic neck pain, reaching a level of 6/7 out of 10 on the pain scale (higher with radicular symptoms).  He described functional impairment with turning his head, sustaining a 10 hour work day, and driving longer than 2 hours.  Physical examination revealed pain on examination which caused functional loss.  Physical examination revealed active forward flexion of the cervical spine limited to 28 degrees; 20 degrees with passive range of motion; and 18 degrees with repetitive motion.  The Veteran also demonstrated motion in each other plane of movement, that is, extension, bilateral lateral flexion and bilateral lateral rotation with limitations shown in each plane due to pain.  Significantly, however, the examiner specifically found no evidence of ankylosis of the spine.  While the Veteran showed a significant limitation of spinal motion given the motion reported above, a rating in excess of 30 percent is not warranted because there remains no competent evidence of unfavorable ankylosis of the entire cervical spine. 

The Board likewise notes that the prior VA examinations, outpatient treatment records, and private evaluations during this appeal fail to show ankylosis of the entire cervical spine.  To that end, the December 2009 VA examination disclosed forward flexion of the cervical spine limited to 45 degrees without pain; the August 2011 VA examination disclosed forward flexion limited to 35 with pain; and a May 2017 physical therapy note disclosed forward flexion measuring 7 centimeters from the chin (using a tape measure, not a goniometer).  During the above examinations, the Veteran also demonstrated motion in each other plane of movement, that is, extension, bilateral lateral flexion and bilateral lateral rotation.  There was no mention of ankylosis of the spine during the examinations. 

As the criteria for the next higher evaluation are not met, i.e. unfavorable ankylosis of the entire cervical spine, the Board finds against the claim.  Indeed, even when considering the effects of pain and other factors of functional loss, there is no probative medical or lay evidence of record establishing that the Veteran's range of motion findings are commensurate with anything akin to ankylosis.  Rather, the August 2016 VA examiner stated that no ankylosis of the spine was noted.  As such, the criteria for a rating higher than 30 percent have not been met during any portion of the appeal period.

In reaching these conclusions, the Board has considered the requirements of 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  To the extent that the Veteran reports cervical spine pain, the Board finds that the current rating contemplates periarticular pathology productive of painful motion. 38 C.F.R. § 4.59.  The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board, however, has found no section that provides a basis upon which to assign a higher disability rating for his cervical spine disability. 

With regard to neurologic abnormalities, the Board notes that the Veteran is separately rated for left upper extremity radiculopathy, right upper extremity radiculopathy, and headaches as associated with his neck disability.  No other neurologic manifestations originating from the cervical spine have been identified. 

Furthermore, while the 2009, 2011, and 2017 VA examinations disclosed cervical spine scarring, no scar has been found to be painful and/or unstable or greater than 39 square centimeters.  At no time during this appeal has the scar been of the severity and/or of size so as to warrant a compensable rating under the rating criteria pertaining to scars. See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.

The Board acknowledges the Veteran's assertions that his disability is more severe than evaluated.  The Veteran is competent to report his symptoms and has presented credible testimony. Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds, however, that neither the lay or medical evidence demonstrates that the criteria for the next higher evaluations have been met, i.e. unfavorable ankylosis of the entire cervical spine.  The Veteran's descriptions of reduced range of motion are credible as reflected by his maximum schedular rating for motion loss.  However, the Veteran does not describe fixed motion.  The more probative evidence is that prepared by neutral skilled professionals, and such evidence demonstrates that the Veteran's cervical spine is not manifested by, or more nearly approximate, unfavorable ankylosis of the entire cervical spine. 

Lastly, although entitlement to a total rating for compensation based on individual unemployability (TDIU) is a potential element of all initial ratings; there is no evidence of unemployability in this case. See Rice v. Shinseki, 22 Vet. App. 447 (2009).  To the contrary, the Veteran has been employed on a full-time basis throughout the appeal period.  Thus, TDIU is not raised. 


ORDER

Entitlement to a rating in excess of 30 percent for cervical strain with degenerative disc disease and degenerative arthritis, status-post head trauma and cervical discectomy with disc replacement at C6-7 and scar is denied. 



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


